             Case 1:20-cv-02684-GHW Document 7 Filed 07/01/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 7/1/2020
------------------------------------------------------------------X
  ALONZO WILLIAMS, RHYTHM CITY                                    :
  ENTERTAINMENT,                                                  :
                                                                  :
                                                  Plaintiffs, :        1:20-cv-2684-GHW
                              -against-                           :
                                                                  :         ORDER
  DANIELLE CARTY, GIOVANESSA                                      :
  RODRIQUEZ, JANE DOES 1-24,                                      :
                                                                  :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        Plaintiffs Alonzo Williams and Rhythm City Entertainment filed this action on March 31,

2020. See Dkt. No. 1. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, “[i]f a

defendant is not served within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without prejudice against that defendant

or order that service be made within a specified time.” Fed. R. Civ. P. 4(m); see also Reid ex rel. Roz B.

v. Freeport Pub. Sch. Dist., 89 F. Supp. 3d 450, 455 (E.D.N.Y. 2015) (“[C]ourts in this circuit have

generally interpreted Rule 4(m) to require plaintiffs to [file proof of service] within the . . . [90]–day

period.”). As of the date of this order, Plaintiffs has failed to file proof of service as to any

defendant in this matter. Accordingly, by July 6, 2020, Plaintiffs are directed to either file proof of

service or to show cause why Plaintiffs’ claims against Defendants should not be dismissed for

failure to serve process within the time allowed by Rule 4(m).
          Case 1:20-cv-02684-GHW Document 7 Filed 07/01/20 Page 2 of 2



       Plaintiffs are further directed to serve a copy of this order on all Defendants and to retain

proof of service.

       SO ORDERED.

 Dated: July 1, 2020                                _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                   2
